10-2942-ag
         Johannes v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A095 838 216
                                                                               A095 838 217
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10th day of June, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSEPH M. McLAUGHLIN,
 9                ROBERT A. KATZMANN,
10                      Circuit Judges.
11       ______________________________________
12
13       TJHIA JOHANNES, ELSYE A.J. YULIANSYE
14       LOLOWANG,
15                 Petitioners,
16
17                            v.                                10-2942-ag
18                                                              NAC
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:               H. Raymond Fasano, New York, New
25                                      York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; Michelle G. Latour,
 1                             Assistant Director; Nairi S.
 2                             Gruzenski, Trial Attorney, Office of
 3                             Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Petitioners Tjhia Johannes and Elsye A.J. Yuliansye

12   Lolowang, natives and citizens of Indonesia, seek review of

13   a June 21, 2010, order of the BIA affirming the August 4,

14   2008, decision of Immigration Judge (“IJ”) Noel Anne Ferris,

15   denying their application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Tjhia Johannes, Elsye A.J. Yuliansye

18   Lolowang Nos. A095 838 216/217 (B.I.A. June 21, 2010), aff’g

19   Nos. A095 838 216/217 (Immigr. Ct. N.Y. City Aug. 4, 2008).

20   We assume the parties’ familiarity with the underlying facts

21   and procedural history in this case.

22       Where, as here, the BIA does not adopt the IJ’s opinion

23   but its decision comment favorably on the IJ’s reasoning, we

24   review “both the IJ’s and the BIA’s opinions ‘for the sake

25   of completeness.’”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d


                                     2
 1   Cir. 2008) (per curiam) (quoting Wangchuck v. Dep’t of

 2   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2008).   The

 3   applicable standards of review are well-established.      See 8

 4   U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 510, 513

 5   (2d Cir. 2009).

 6       Because Petitioners do not challenge the BIA’s ruling

 7   as to past persecution or the BIA’s denial of CAT relief, we

 8   address only the agency’s determination that Petitioners

 9   failed to demonstrate a well-founded fear of future

10   persecution.   See Zhang v. Gonzales, 426 F.3d 540, 541 n.1,

11   545 n.7 (2d Cir. 2005).   Petitioners’ challenge to the well-

12   founded fear determination is meritless.

13       The agency examined the evidence Petitioners submitted

14   and reasonably found that they failed to demonstrate a

15   pattern or practice of persecution against Christians or

16   ethnic Chinese in Indonesia.   See 8 C.F.R. §§ 208.13(b)(2),

17   208.16(b)(2); see also Mufied v. Mukasey, 508 F.3d 88, 91

18   (2d Cir. 2007).   As the BIA found, the State Department’s

19   2007 International Religious Freedom Report on Indonesia

20   reported that the Indonesian government successfully tried

21   and convicted 27 suspects of terrorism, who were involved in

22   violence against members of other religious groups.      The


                                    3
 1   agency also reasonably considered Petitioners’ fear of

 2   persecution to be diminished because members of their

 3   family, who are practicing Christians or Catholics, continue

 4   to live in Indonesia without harm.   See Melgar de Torres v.

 5   Reno, 191 F.3d 307, 313 (2d Cir. 1999) (finding that where

 6   asylum applicant’s mother and daughters continued to live in

 7   petitioner’s native country, claim of well-founded fear was

 8   diminished).   Moreover, the agency sufficiently considered

 9   all the evidence Petitioners submitted and adequately

10   explained its findings, as, in its decision, the BIA

11   explicitly relied on and discussed the evidence in the

12   record, including the State Department’s 2006 Country Report

13   on Human Rights Practices in Indonesia, which provided that

14   the Indonesian government has attempted to improve

15   conditions for Chinese and Christian communities, and, in

16   addition, noted that it had previously considered similar

17   evidence of country conditions.   See Shao v. Mukasey, 546

18   F.3d 138, 159 (2d Cir. 2008) (rejecting the notion that the

19   agency must “expressly parse or refute on the record each

20   individual argument or piece of evidence offered by the

21   petitioner” (quoting Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87

22   (2d Cir. 2007) (per curiam) (internal quotation marks


                                   4
 1   omitted); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

 2   315, 337 n.17 (2d Cir. 2006) (presuming that the agency “has

 3   taken into account all of the evidence before [it], unless

 4   the record compellingly suggests otherwise”).    Moreover, the

 5   evidence to which Petitioners point to in their brief does

 6   not contradict the country conditions evidence or support

 7   their claim.   Because the agency considered all of the

 8   evidence and adequately explained its findings, it did not

 9   violate Petitioners’ right to due process, as Petitioners

10   had “a full and fair opportunity to present [their] claims.”

11   Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 155 (2d

12   Cir. 2006), reh’g granted, vacated on other grounds by Xiao

13   Ji Chen, 471 F.3d 315.

14       Accordingly, because the agency’s determination that

15   Petitioners failed to establish a well-founded fear of

16   future persecution is supported by substantial evidence, the

17   agency did not err in denying asylum.     See 8 U.S.C.

18   § 1252(b)(4)(B); accord Manzur v. U.S. Dep’t of Homeland

19   Sec., 494 F.3d 281, 289 (2d Cir. 2007).    Because Petitioners

20   were unable to show the objective likelihood of persecution

21   needed to make out an asylum claim, they were necessarily

22   unable to meet the higher standard required to succeed on a

23   claim for withholding of removal.   See Paul v. Gonzales, 444

24   F.3d 148, 155-56 (2d Cir. 2006).

                                   5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    6